Case 1:19-cr-20296-BB Document 2 Entered on FLSD Docket 05/03/2019 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-2694-LOUIS

UNITED STATES OF AMERICA,

                    Plaintiff,

v.

RICHARD KUKLINSKI,

                  Defendant.
__________________________________________/

                       DEFENDANT=S INVOCATION OF
                      RIGHT TO SILENCE AND COUNSEL

      The defendant named above does hereby invoke his right to remain silent and

to counsel with respect to any and all questioning or interrogation, regardless of the

subject matter, including, but not limited to, matters that may bear on or relate to

arrest, searches and seizures, bail, pretrial release or detention, evidence at trial,

guilt or innocence, forfeitures, or that may be relevant to sentencing, enhanced

punishments, factors applicable under the U. S. Sentencing Guidelines, restitution,

immigration status or consequences resulting from arrest or conviction, appeals or

other post-trial proceedings.

      The defendant requests that the U. S. Attorney ensure that this invocation of

rights is honored, by forwarding a copy of it to all law enforcement agents,

government officials, or employees associated with the investigation of any matters




                                           1
Case 1:19-cr-20296-BB Document 2 Entered on FLSD Docket 05/03/2019 Page 2 of 2



relating to the defendant.   Any contact with the defendant must be made through

the defendant=s lawyer, undersigned counsel.


                                 Respectfully Submitted,
                                 MICHAEL CARUSO
                                 FEDERAL PUBLIC DEFENDER

                          BY:    s/Arun Ravindran
                                 Arun Ravindran
                                 Assistant Federal Public Defender
                                 Special A. No. A5502032
                                 150 W. Flagler Street, Suite 1700
                                 Miami, FL 33l30-1556
                                 Telephone: (305) 530-7000
                                 Email: arun_ravindran@fd.org




                             CERTIFICATE OF SERVICE

       I HEREBY certify that on, May 3, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the
foregoing document is being served this day on all counsel of record or pro se parties
identified on the attached Service List in the manner specified, either via
transmission of Notices of Electronic Filing generated by CM/ECF or in some other
authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.


                                               s/Arun Ravindran




                                          2
